Citation Nr: 9917731	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  94-17 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection benefits for hepatitis, 
including as result of medical treatment provided by the 
Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Eldon E. Nygaard, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1976 to 
November 1976, and from November 1977 to February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of a United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
dated September 29, 1998, which granted a joint motion to 
vacate a November 1996 Board decision and remand the case for 
additional development.  The record reflects the case arose 
from a June 1992 rating decision by the Houston, Texas, VA 
Regional Office (RO).


REMAND

The September 1998 joint motion for remand noted the 
adjudication of the veteran's claim failed to consider her 
expertise as a field medical and clinical specialist in 
finding a well-grounded claim had not been submitted.  See 
Black v. Brown, 10 Vet. App. 279, 284 (1997); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (Court 
held that a witness must be competent in order for statements 
or testimony to be probative as to the facts under 
consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
held that in order for a claim to be well grounded there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Therefore, the Board finds 
the case must be remanded to determine if competent medical 
evidence has been submitted sufficient to well ground the 
veteran's claim.

The Board notes VA has a duty to assist the veteran in the 
development of facts pertinent to a well-grounded claim, 
which includes obtaining an adequate VA examination.  
38 U.S.C.A. § 5107(a) (West 1991); see also Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended, and conducting 
a thorough and contemporaneous medical examination, which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

The September 1998 joint motion for remand also noted that 
the adjudication of the veteran's claim had failed to 
consider 38 U.S.C.A. § 1151 although the matter had been 
raised during the appeal.  The Board notes that during the 
course of this appeal pertinent laws and regulations related 
to claims filed pursuant to 38 U.S.C.A. § 1151 were revised.  

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151 (West 
1991).

In 1991, the Court invalidated 38 C.F.R. § 3.358(c)(3), a 
portion of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  The United States Supreme Court (Supreme Court) in 
affirming the Court's decision held that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA. 

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 stated that where it is determined that 
there is additional disability resulting from an aggravation 
of an existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  38 C.F.R. § 3.358 
(1995).

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault.  See 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1998).  However, a VA Office of General Counsel 
precedent opinion has held that all claims for benefits under 
38 U.S.C.A. § 1151, filed before October 1, 1997, must be 
adjudicated under the code provisions as they existed prior 
to that date.  See VAOPGCPREC 40-97 (O.G.C. Prec. 40-97).

In this case, as the veteran submitted her claim for VA 
compensation benefits, including consideration under 
38 U.S.C.A. § 1151, in September 1992, the claim must be 
considered under the law extant at that time and in effect 
during her appeal.  See Karnas v. Derwinski, 1 Vet.App. 308, 
313 (1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded for the following:

1.  The veteran and her representative 
should be allowed to submit additional 
evidence pertinent to the issue on 
appeal.

2.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should determine 
whether a well-grounded claim for 
entitlement to service connection 
benefits for hepatitis or for disability 
benefits as result of VA medical 
treatment, has been submitted.  All 
applicable laws and regulations should be 
considered, including 38 U.S.C.A. § 1151.

3.  If, and only if, the RO finds a well-
grounded claim has been submitted the 
veteran's claims file should be reviewed 
by an appropriate VA medical specialist 
for an opinion, based upon the medical 
evidence of record and sound medical 
principles, as to whether it is as likely 
as not that the veteran's hepatitis 
disability is etiologically related to 
active service or to VA hospitalization 
or medical treatment.  The claims folder 
and a copy of this remand decision must 
be made available for review by the 
examiner.  The examiner should conduct 
additional examinations, tests or studies 
necessary for an accurate assessment.  A 
complete rationale for any opinion should 
be provided.

3.  Thereafter, the RO should re-
adjudicate the issue of entitlement to 
service connection benefits for 
hepatitis, including as result of VA 
medical treatment.

If any benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










